Citation Nr: 1108636	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  09-19 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection, for purposes of accrued benefits, for esophageal cancer, to include as due to exposure to Agent Orange.

3.  Entitlement to service connection, for purposes of accrued benefits, for a skin disorder, to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from January 1966 to October 1969.  The Veteran died on December [redacted], 2005.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In September 2010, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  At the hearing, then again later in October 2010, the appellant submitted additional evidence (private treatment records and statements from individuals who knew and worked with the Veteran and from his private physicians) with waivers of RO initial consideration (see September 2010 and October 2010 statements from the appellant).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on her part is required.




REMAND

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484- 86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held that proper VCAA notice for dependency and indemnity compensation (DIC) claims must also include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.

A May 2006 letter explained the evidence necessary to substantiate the appellant's claim, the evidence VA was responsible for providing, and the evidence she was responsible for providing.  It instructed her to submit evidence showing that the "veteran died in service or medical evidence showing that [his] service connected conditions caused or contributed to [his] death."  This statements does not comport with the notice requirements outlined by the Court in Hupp; specifically, the appellant was not advised that the Veteran did not have any service-connected disabilities.  As the case is being remanded anyway, the RO will have an opportunity to provide corrective notice.

Private treatment records associated with the claims file include a December [redacted], 2005 (date of the Veteran's death) Expiration Summary which notes that the immediate cause of his death was respiratory failure and that secondary causes of death were massive stroke, diffuse embolization, renal failure, and metastatic malignant esophageal cancer with malignant pleural effusions.  The Certificate of Death, signed on December [redacted], 2005 by the same physician who signed the Expiration Summary, lists the immediate cause of death as metastic carcinoma esophagus and underlying causes of death as carcinoma esophagus and multiple brain infracts.  

The Veteran's service personnel records show that he served in the Republic of Vietnam during the Vietnam era, and thus is presumed to have been exposed to Agent Orange in service.  The appellant argues that the Veteran's cancers (identified as an esophageal cancer and a "soft-tissue cancerous mass" on his thigh muscle) resulted from his exposure to Agent Orange in service.  She also argues that he exhibited symptoms of gastroesophageal reflux disease (GERD) upon his return from Vietnam and that these symptoms were early manifestations of the esophageal cancer which resulted in his death.  In support of the claim, she has submitted statements from the Veteran's friends and co-workers (he had worked as a coal miner) who recall that he had stomach complaints and heartburn for which he took medication such as Rolaids as early as in the 1970s.  

A VA medical opinion has not been sought in this matter.  A VA medical examination or medical opinion is necessary when: (1)There is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) there is evidence establishing that an event, injury, or disease occurred in service; (3) there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) there otherwise is insufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to the third factor, the Court has stated that there is a low threshold, which requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In light of the contentions and the current state of the evidence, the Board finds that the low threshold is met, and that a VA medical opinion addressing these matters is necessary.

At the time of the Veteran's death, he had a pending claim of service connection for a skin disorder, to include as due to exposure to Agent Orange.  In August 2003 (prior to the Veteran's death) this matter was remanded by the Board for additional development, to include a VA dermatology examination and a medical advisory opinion as to the relationship, if any, between the Veteran's current skin disorders and his military service.  In a February 2005 statement he expressed his belief that his esophageal cancer likewise is related to Agent Orange exposure, and asked that this claim be expanded to include such disability.  A VA dermatology examination, scheduled for December 2005, was cancelled because a VA house or fee basis dermatologist was not available.  Before the examination could be rescheduled, the RO was notified that the Veteran had died.  The opinion sought in the August 2003 Board remand was not obtained, and the claim of service connection for a skin disorder for accrued benefits purposes has not been adequately developed or properly adjudicated (The RO 's adjudicated for accrued benefits purposes only the matter of service connection for esophageal cancer.). 

Regarding the  claim of service connection for a skin disorder, the August 2003 remand stated:  

The veteran has testified that his current skin disorder began during his military service in Vietnam.  He has indicated that he was exposed to toxic herbicides during his Vietnam service.  The veteran claimed that his skin disorder started on his feet and spread, over time, to other areas of his body.  Both a friend and his spouse who knew him prior to and after his military service have corroborated this symptomatology and medical history.  Service medical records reveal that the veteran voluntarily participated in a medical research project of a live adnovirus vaccine.  No physical or psychological reactions were noted.  His military separation examination of September 1969 found his skin to be normal.  Private treatment records starting in 1989 noted diagnoses for folliculitis, cellulitis, xerosis, tinea pedis, and lichen planus.  An outpatient record of October 1995 noted a history of rashes of two months duration and indicated an opinion that the veteran's use of Isoptin had caused his lichen planus.  Fungal cultures taken in December 1999 were positive on the right foot.  A VA "Agent Orange" examination of August 2000 noted a diagnosis of lichen planus.  A VA dermatology consultation of January 2001 diagnosed plantar keratoderma, Becker's nevus of the upper left arm, and lichen planus on the hands.  This examiner indicated that the nevus was not the result of exposure to Agent Orange.

In testimony at the September 2010 hearing, the appellant recalled that the Veteran had received VA treatment in the 1990s.  The Veteran's earliest VA treatment records associated with the claims file are dated in July 2000.  Records of VA treatment he may have received earlier are constructively of record, may contain information pertinent to these claims, and must be secured.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following:
1.  The RO must send the appellant a notice letter providing her the notice required in claims for DIC under Hupp v. Nicholson, 21 Vet. App. 342 (2007), specifically notifying her that the Veteran had not established service connection for any disability, and advising her of the evidence and information required to substantiate a DIC claim based on any conditions not yet service-connected.

2.  With the appellant's assistance (identifying all sources of the Veteran's pre-July 2000 VA treatment) the RO should secure for the record copies of the complete records of any VA treatment the Veteran received prior to July 2000.

3.  The RO should then arrange for the Veteran's claims file (along with a copy of 38 C.F.R. § 3.309(e)) to be forwarded to an appropriate physician (e.g., oncologist) for review and a medical advisory opinion as to whether the Veteran's cancers (each) were at least as likely as not (50% or better probability) related to his exposure to Agent Orange in service and, if so, whether they caused or contributed to cause his death.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on review of pertinent medical history and examination of the Veteran, the examiner should provide opinions responding to the following:

(a)  The examiner should identify (by medical diagnosis) the Veteran's cancer(s) shown by the factual evidence of record and (as to each) opine whether such at least as likely as not (a 50% or better probability) was related to his exposure to Agent Orange in service.  In responding to this question, the examiner should specifically address the appellant's allegation that the Veteran had two different cancers, an esophageal cancer and a soft-tissue sarcoma (one of the listed diseases under 38 C.F.R. § 3.309(e)).  The examiner should explain (with citation to supporting clinical data) whether or not the soft tissue cancerous mass on the Veteran's thigh was indeed a soft tissue sarcoma (or metastasis of his esophageal cancer to his thigh).   

(b)  If the examiner concludes that the Veteran did have a cancer that was related to his exposure to Agent Orange in service, the examiner should further opine whether it is at least as likely as not (a 50% or better probability) that such cancer caused or contributed to cause his death.

The consulting physician must explain the rationale for all opinions.

4.  The RO should also arrange for the Veteran's claims file to be forwarded to a dermatologist for review and a medical advisory opinion.  Based on review of pertinent medical history and examination of the Veteran, the examiner should provide opinions responding to the following:  

(a)  The examiner should identify, by medical diagnosis, each of the Veteran's skin disorders shown by factual evidence of record at the time of his death.

(b)  As to each skin disability entity diagnosed provide an opinion as to whether such was at least as likely as not (50% or better probability) related to the Veteran's service, to include as due to his exposure to Agent Orange therein.  

The consulting physician must explain the rationale for all opinions.

5.  The RO should then adjudicate the matter of service connection for a skin disorder for accrued benefits purposes, and readjudicate the matters of service connection for esophageal cancer for accrued benefits purposes and service connection for the cause of the Veteran's death.  If any of these claims remains denied (and regarding the skin disability if the appellant files a notice of disagreement and perfects an appeal), the RO should issue an appropriate SSOC and afford the appellant and her representative the opportunity to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

